DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 5 objected to because of the following informalities: The claim 5 has a missing word.:” …a self portion of a user or not.”.  Appropriate correction is required.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: A computer-readable storage medium.” Claimed in claims 12-17 doesn’t have the proper antecedent basis in the specification od the instant application.


Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

3.	Claims 12-17 are directed to “A computer-readable storage medium …”.  Since the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. The broadest reasonable interpretation of “A computer-readable storage medium….”  is directed toward non-statutory type computer readable  media such as transitory signals and propagating waves.

4.	Applicant is advised to amend the respective claims to exclude such transitory embodiments by adding “non-transitory” to the “A computer-readable storage medium …”, such as “A non-transitory  A computer-readable storage medium …." which would render the claims statutory.

	
Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al., US 2012/0113223  A1, and further in view of Wiesel et al., US 2019/0050427 A1.

8. 	As per claim 1, Hilliges discloses: A method for providing a self representation of a user in an artificial reality environment, (Hilliges, Abstract, “An augmented reality system comprises a display device that shows an augmented reality environment having a virtual object and a real user's hand.”) the method comprising: 
receiving one or more images captured in real time by an artificial reality system (Hilliges, [0030], “The augmented reality environment 102 when viewed from the perspective of the user 100 comprises the tracked, real objects (such as hand 108), which can be the actual body parts of the user or objects held by the user if viewed directly through an optical element (such as a beam splitter as in FIG. 9 below), an image of the real objects as captured by a camera (which can be different to camera 106, e.g. a head mounted camera), or a virtual representation of the real object generated from the camera 106 images.”) , and ; and 
displaying, in the artificial reality environment and as the self representation, the self portion of each of at least one of the one or more images, at a virtual location relative to a user perspective in the artificial reality environment. (Hilliges, [0056],” FIG. 7 shows an augmented reality environment in which the user is performing a gesture for virtual object creation. The augmented reality environment 102 comprises a virtual object 700 in the form a surface on which the user 100 can use a digit of hand 300 to trace an arbitrary shape (a circle in the example of FIG. 7).”, and [0066])  

9.	Hilliges doesn’ t expressly disclose:
classifying a self portion in each of the one or more images by applying, to the one or more images, a machine learning model trained to identify a user's own body in an image;

10.	Wiesel discloses:
classifying a self portion in each of the one or more images by applying, to the one or more images, a machine learning model trained to identify a user's own body in an image;(Wiesel, [0116], “The system may perform product segmentation and classification. For example, the system receives a product's image, such as a clothing article that is worn by a human model. An equalized volume-metric reflectance map is generated and utilized (e.g., in conjunction with an equalized lighting map), and textual information or meta-data about the product is obtained by the products web crawler. The system identifies uncovered body parts (e.g., arms of the human model, who is wearing a T-shirt); and performs separation among multiple clothing items that appear in the image (e.g., between the T-shirt and the pants, worn by the human model who is modeling the T-shirt. And  [0085], “This unit or process uses machine learning to estimate the recommended size for each part of the body;”)

11.	Wiesel is analogous art with respect to Hilliges because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of classifying a self portion in each of the one or more images by applying, to the one or more images, a machine learning model trained to identify a user's own body in an image,  as taught by Wiesel into the teaching of Hilliges.  The suggestion for doing so would generate a more realistic look of the combined image of the user and the virtual object.  Therefore, it would have been obvious to combine Wiesel with Hilliges.

12. 	As per claim 4, Hilliges in view of Wiesel discloses: The method of claim 1, wherein classifying the self portion includes: generating an image mask based on the output of the machine learning model; and applying the image mask to at least part of the one or more images to obtain the self portion of each of the one or more images.  (Wiesel, [0123], “thereby generating (shown on the left side) a product mask that is useful for further virtual fitting, with curing of the previously-obstructed product regions. In the above example, the filling-in process may be achieved, for example, by ensuring that each pixel that is missing or modified, is completed by taking into account the information from at least two (or at least three, or at least four, or at least N) neighboring pixels. In the above example, the system may utilize multiple images of the same product, as well as machine learning, in order to complete the hidden or obstructed product regions.”)

13. 	As per claim 6, Hilliges in view of Wiesel discloses: The method of claim 1, wherein classifying the self portion in each of the one or more images includes using the machine learning model to classify each of multiple individual pixels of each image as either depicting or not depicting a part of the user.  (Wiesel, [0123], “thereby generating (shown on the left side) a product mask that is useful for further virtual fitting, with curing of the previously-obstructed product regions. In the above example, the filling-in process may be achieved, for example, by ensuring that each pixel that is missing or modified, is completed by taking into account the information from at least two (or at least three, or at least four, or at least N) neighboring pixels. In the above example, the system may utilize multiple images of the same product, as well as machine learning, in order to complete the hidden or obstructed product regions.”, and [0116], “The system may perform product segmentation and classification. For example, the system receives a product's image, such as a clothing article that is worn by a human model. An equalized volume-metric reflectance map is generated and utilized (e.g., in conjunction with an equalized lighting map), and textual information or meta-data about the product is obtained by the products web crawler. The system identifies uncovered body parts (e.g., arms of the human model, who is wearing a T-shirt); and performs separation among multiple clothing items that appear in the image (e.g., between the T-shirt and the pants, worn by the human model who is modeling the T-shirt).”)

14. 	As per claim 5, Hilliges in view of Wiesel discloses: The method of claim 1, wherein the machine learning model is trained using a set of images with portions of each image tagged to indicate whether that portion depicts a self portion of a user or not. ( Wiesel, Figure 13, and  [0123], “For example, the present invention may process a product image by completing hidden or obstructed regions of the product. In this example, a Dress (product) is worn by a human model, with two obstructions: the model's hair obstructs a portion of the top side of the dress, and the model's fingers obstruct a portion of the middle area of the dress. As demonstrated, the system may determine the general contour of the dress (e.g., removing the head and neck of the human model); and may then add the estimated contour lines that are missing (e.g., the top shoulder line, and the right-side dress contour line); and may then fill-in those areas with the suitable color(s) or texture(s) based on the nearby colors or textures; thereby generating (shown on the left side) a product mask that is useful for further virtual fitting, with curing of the previously-obstructed product regions.” )

15. 	As per claim 7, Hilliges in view of Wiesel discloses: The method of claim 1, wherein classifying the self portion in each specific image of the one or more images includes classifying parts of the specific image as depicting particular body parts.  (Wiesel, [0116], “The system may perform product segmentation and classification. For example, the system receives a product's image, such as a clothing article that is worn by a human model. An equalized volume-metric reflectance map is generated and utilized (e.g., in conjunction with an equalized lighting map), and textual information or meta-data about the product is obtained by the products web crawler. The system identifies uncovered body parts (e.g., arms of the human model, who is wearing a T-shirt); and performs separation among multiple clothing items that appear in the image (e.g., between the T-shirt and the pants, worn by the human model who is modeling the T-shirt).”

16. 	As per claim 8, Hilliges in view of Wiesel discloses: The method of claim 7 further comprising:  receiving, from an application controlling part of the artificial reality environment, an indication of an effect to apply to a depiction of a particular body part of the user; and applying, based on the classified parts of the specific image as depicting particular body parts, the effect to the depiction of the particular body part of the user. (Wiesel, [0116], “The system may perform product segmentation and classification. For example, the system receives a product's image, such as a clothing article that is worn by a human model. An equalized volume-metric reflectance map is generated and utilized (e.g., in conjunction with an equalized lighting map), and textual information or meta-data about the product is obtained by the products web crawler. The system identifies uncovered body parts (e.g., arms of the human model, who is wearing a T-shirt); and performs separation among multiple clothing items that appear in the image (e.g., between the T-shirt and the pants, worn by the human model who is modeling the T-shirt).”

17. 	As per claim 9, Hilliges in view of Wiesel discloses: The method of claim 1, further comprising receiving, from an application controlling part of the artificial reality environment, an indication of an effect to apply to at least part of the displayed self portion of each of the one or more images, wherein the effect comprises one or more of: a color; a shading; a warp or distortion field; a composite layer to overlay onto at the at least part of the displayed self portion; or any combination thereof. (Wiesel, [0134], and figure 10)

18. 	As per claim 11, Hilliges in view of Wiesel discloses: The method of claim 1 further comprising:
 identifying a user movement based on identified movement of a controller or a tracked user body part; (Hilliges, Figure 6, block 604, and [0036], “The images from the camera 106 are then analyzed by the computing device 110 to track 204 the position, movement, pose, size and/or shape of the first and second objects controlled by the user. If a depth camera is used, then the movement and position in 3D can be determined, as well as an accurate size.”) and
 warping the self portion of at least one of displayed one or more images to conform to the identified movement. (Hilliges, Figure 6, block 608, and [0054], “The pose of the hand in 6DOF is monitored 606 to detect a predefined gesture. For example, the pose of the hand can be compared to a library of predefined poses by the computing device 110, wherein each predefined pose corresponds to a gesture. If the pose of the hand is sufficiently close to a predefined pose in the library, then the corresponding gesture is detected. Upon detecting a given gesture, an associated interaction is triggered 608 between the hand of the user and a virtual object.”)

19.    As per claim 13,  Hilliges in view of Wiesel discloses: The computer-readable storage medium of claim 12, wherein the operations further comprise adjusting at least part of the one or more images to appear to be from a user's perspective by:
determining one or more distances relative to one or more cameras on the artificial reality system; and warping, based on the determined one or more distances, the one or more images to be from a user's perspective. (Hilliges, [0065], “The augmented reality system 900 also comprises the camera 106, which captures images in the user interaction region 902, to allow the tracking of the real objects, as described above. In order to further improve the spatial registration of the augmented reality environment with the user's hand 108, a further camera 908 can be used to track the face, head or eye position of the user 100. Using head or face tracking enables perspective correction to be performed, so that the graphics are accurately aligned with the real objects. The camera 908 shown in FIG. 9 is positioned between the display screen 906 and the optical beam-splitter 904. However, in other examples, the camera 908 can be positioned anywhere where the user's face can be viewed, including within the user-interaction region 902 so that the camera 908 views the user through the optical beam-splitter 904. Not shown in FIG. 9 is the computing device 110 that performs the processing to generate the augmented reality environment and controls the interaction, as described above.”))

20.	Claim 3, which is similar in scope to claim 13, thus rejected under the same rationale.
21.	Claim 14, which is similar in scope to claim 4, thus rejected under the same rationale.
22.	Claims 12, and 18, which is similar in scope to claim 1, thus rejected under the same rationale.
23.	Claim 15, which is similar in scope to claim 5, thus rejected under the same rationale.
24.	Claim 16, which is similar in scope to claims 7, and 8, thus rejected under the same rationale.
25.	Claim 19, which is similar in scope to claims 7, and 8, thus rejected under the same rationale.
26.	Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al., US 2012/0113223  A1, and in view of Wiesel et al., US 2019/0050427 A1, as applied to claim 1 above, and further in view of Tzvieli et al., US 2019/0313915 A1.

27.	As per claim 10,  Hilliges in view of Wiesel discloses: The method of claim 1 wherein, displaying the self portion of each of the one or more images includes overwriting a portion of a frame buffer, written to by an application controlling part of the artificial reality environment, with data for the self portion of each of the one or more images; (Hilliges, Figure 1, and [0031], “The computing device 110 then inserts an object representation that has substantially the same pose as the real object into the augmented reality environment at the translated location. The object representation is spatially aligned with the view of the real object that the user can see on the display device 104, and the object representation may or may not be visible to the user on the display device 104. ”)

28.	Hilliges in view of Wiesel doesn’ t expressly disclose:
the application controlling part of the artificial reality environment does not have access to all of the data for the self portion of each of the one or more images.  

29.	Tzvieli discloses: 
the application controlling part of the artificial reality environment does not have access to all of the data for the self portion of each of the one or more images.  (Tzvieli, [0400], “For example, some predictors may be trained on distributed architectures such as Hadoop, utilizing distributed machine learning-based algorithms. In this example, it is possible that each processor will only have access to a portion of the training data.”)

30.	Tzvieli is analogous art with respect to Hilliges in view of Wiesel because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of that the application controlling part of the artificial reality environment does not have access to all of the data for the self portion of each of the one or more images,  as taught by Tzvieli into the teaching of Hilliges in view of Wiesel.  The suggestion for doing so would restrict the use of the data.  Therefore, it would have been obvious to combine Tzvieli l with Hilliges in view of Wiesel.

31.	Claims 17, and 20, which is similar in scope to claim 10, thus rejected under the same rationale.

32.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al., US 2012/0113223  A1, and in view of Wiesel et al., US 2019/0050427 A1, as applied to claim 1 above, and further in view of Sahu et al., US 20180082454 A1.

33. 	As per claim 2, Hilliges in view of Wiesel discloses:  The method of claim 1 further comprising adjusting at least part of the one or more images to appear to be from a user's perspective by:
 	obtaining, from multiple cameras on the artificial reality system, multiple contemporaneously taken images; (Hilliges, [0030], “The above-described augmented reality system of FIG. 1 enables the user 100 to use their own, real body parts (such as hand 108) or use a real object to directly interact with one or more virtual objects 112 in the augmented reality environment 102. The augmented reality environment 102 when viewed from the perspective of the user 100 comprises the tracked, real objects (such as hand 108), which can be the actual body parts of the user or objects held by the user if viewed directly through an optical element (such as a beam splitter as in FIG. 9 below), an image of the real objects as captured by a camera (which can be different to camera 106, e.g. a head mounted camera), or a virtual representation of the real object generated from the camera 106 images.”, and also [0028])
determining one or more distances between A) one or more eyes of the user and B) the multiple cameras; and adjusting, based on the determined one or more distances, the single image into one of the one or more images that appear to be from a user's perspective.  (Hilliges, [0065], “The augmented reality system 900 also comprises the camera 106, which captures images in the user interaction region 902, to allow the tracking of the real objects, as described above. In order to further improve the spatial registration of the augmented reality environment with the user's hand 108, a further camera 908 can be used to track the face, head or eye position of the user 100. Using head or face tracking enables perspective correction to be performed, so that the graphics are accurately aligned with the real objects. The camera 908 shown in FIG. 9 is positioned between the display screen 906 and the optical beam-splitter 904. However, in other examples, the camera 908 can be positioned anywhere where the user's face can be viewed, including within the user-interaction region 902 so that the camera 908 views the user through the optical beam-splitter 904. Not shown in FIG. 9 is the computing device 110 that performs the processing to generate the augmented reality environment and controls the interaction, as described above.”))

34.	Hilliges in view of Wiesel doesn’ t expressly disclose: matching features between the multiple contemporaneously taken images; merging the multiple contemporaneously taken images into a single image; 

35.	Sahu discloses: 
matching features between the multiple contemporaneously taken images; merging the multiple contemporaneously taken images into a single image; (Sahu, [0068]-[0070])

36.	Sahu is analogous art with respect to Hilliges in view of Wiesel because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of matching features between the multiple contemporaneously taken images; merging the multiple contemporaneously taken images into a single image,  as taught by Sahu into the teaching of Hilliges in view of Wiesel.  The suggestion for doing so would improve normalization between different stitched images..  Therefore, it would have been obvious to combine Sahu with Hilliges in view of Wiesel.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619